United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-3294
                      ___________________________

              James Arthur Cockhren; Margaret Louise Cockhren

                    lllllllllllllllllllll Plaintiffs - Appellants

                                         v.

        MidWestOne Bank, Cedar Falls Office; Bill Roth; James Chizek

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the Northern District of Iowa, Waterloo
                                ____________

                           Submitted: May 21, 2014
                             Filed: June 6, 2014
                               [Unpublished]
                               ____________

Before LOKEN, MURPHY, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.

      James and Margaret Cockhren obtained a secured loan from MidWestOne
Bank in 2003. The Bank commenced foreclosure on the mortgaged property in
December 2010; the Cockhrens counterclaimed alleging failure to comply with
federal Truth in Lending Act (TILA) requirements. The state court granted
foreclosure, and the Supreme Court of Iowa affirmed.
       The Cockhrens filed a Chapter 7 bankruptcy case in March 2011; one asset was
their claims against the Bank. The trustee entered into a settlement releasing the
estate’s claims against the Bank and its employees and agents. The bankruptcy court
approved the settlement over the Cockhrens’ objection; the Bankruptcy Appellate
Panel and this court affirmed. See In re Cockhren, 11-50 (Bankr. N.D. Iowa 2011),
aff’d, 468 B.R. 838, 841 (B.A.P. 8th Cir. 2012), aff’d, Cockhren v. MidWestOne
Bank, No. 12-2141 (8th Cir. 2012)

       The Cockhrens then commenced this pro se action alleging the same TILA
claims against the Bank and its employees and agents. The district court1 dismissed
the complaint under Fed. R. Civ. P. 12(b)(6) because the claims had been released as
part of the bankruptcy settlement. The Cockhrens appeal. After careful review of the
record, we affirm for the reasons stated by the district court in its Order dated
September 20, 2013. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.

                                        -2-